NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SYLVESTER E. HARDING, III,
Petiti0n,er, '
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respondent.
2011-3091 _
Petition for review of the Merit Systems Protection
Board in case no. DA0752100064-I-1.
ON MOTION
ORDER
Sy1vester Harding, III moves for summary judgment
in this petition for review. The Department of Veterans
Affairs opposes Harding's motion.
Summary judgment is not appropriate in a court of
appeals A1'guments concerning the merits of a case
should be placed in the briefs.
Accordingly,
IT ls 0RDERED THAT:

HARDING V. VA 2
The motion is denied. Harding's brief (form enclosed)
is due within 30 days of the date of filing of this order.
FoR THE CoURT
HAY 15 3011 /§/Jan H0rba1y
Date Jan Horbaly
Clerk
cc: Sylvester E. Harding, IIl (informa1 brief form en-
closed) o .
Armando A. Rodriguez-Feo, Esq.
s2O
|“\AY~1' 6 2011
.lMHDIBN.¥
dm
'~».sr¢zEétfL’~‘¢sz.~Gv’.r~